                    Case 4:20-cv-05640-YGR Document 602-2 Filed 05/06/21 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099           MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                       mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                   CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                        492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                    crichman@gibsondunn.com
                   dswanson@gibsondunn.com                      GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                  1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                  Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                    Telephone: 202.955.8500
                 333 South Grand Avenue                         Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                        ETHAN DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                          edettmer@gibsondunn.com
                                                                ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No.                  elazarus@gibsondunn.com
                 24000092; pro hac vice)                        GIBSON, DUNN & CRUTCHER LLP
            9      vmoye@gibsondunn.com                         555 Mission Street
                 GIBSON, DUNN & CRUTCHER LLP                    San Francisco, CA 94105
          10     2100 McKinney Avenue, Suite 1100               Telephone: 415.393.8200
                 Dallas, TX 75201                               Facsimile: 415.393.8306
          11     Telephone: 214.698.3100
                 Facsimile: 214.571.2900                        Attorneys for Defendant APPLE INC.
          12

          13

          14

          15
                                           UNITED STATES DISTRICT COURT
          16
                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
          17
                                                    OAKLAND DIVISION
          18

          19     EPIC GAMES, INC.,                           Case No. 4:20-cv-05640-YGR-TSH

          20                           Plaintiff, Counter-   [PROPOSED] ORDER GRANTING
                                       defendant             APPLE INC.’S MOTION FOR AN ADVERSE
          21                                                 CREDIBILITY FINDING
                       v.
          22
                 APPLE INC.,
          23
                                       Defendant,
          24                           Counterclaimant.

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP       [PROPOSED] ORDER GRANTING APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY FINDING,
                                                   4:20-cv-05640-YGR
                     Case 4:20-cv-05640-YGR Document 602-2 Filed 05/06/21 Page 2 of 2


            1           This matter is before the Court on Defendant and Counterclaimant Apple Inc.’s Motion for an
            2    Adverse Credibility Finding. Upon consideration of the parties’ briefs and the relevant authorities cited
            3    therein, the Court finds that Lori Wright failed to make a sufficient production of relevant documents
            4    to Apple prior to her deposition or even prior to trial. The Court previously stated that failure to
            5    “adequately and timely produce such documents” could result in an adverse credibility finding.
            6    Dkt. 437 at 4. Therefore, the Court finds Ms. Wright’s testimony not to be credible.
            7

            8           IT IS SO ORDERED.
            9

          10     Dated: _________________
          11                                                    YVONNE GONZALEZ ROGERS
          12                                                    UNITED STATES DISTRICT JUDGE
          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                      1
Crutcher LLP
                    [PROPOSED] ORDER GRANTING APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY FINDING,
                                                    4:20-CV-05640-YGR
